Citation Nr: 0327160	
Decision Date: 10/10/03    Archive Date: 10/20/03	

DOCKET NO.  98-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for postoperative perforated nasal septum. 

2.  Entitlement to an increased (compensable) rating for 
maxillary sinusitis with headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
December 1961, and from October 1962 to August 1975.

This matter arises from various rating decisions rendered 
since September 1997 by the Department of Veterans Affairs 
(VA) regional office (RO) in Des Moines, Iowa, that denied 
the benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Postoperative perforated nasal septum does not result in 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.

3.  Maxillary sinusitis with headaches has been characterized 
by 3 to 6 non-capacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.




CONCLUSIONS OF LAW

1.  An increased rating for postoperative perforated nasal 
septum is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code (DC) 6502 
(2002).  

2.  An increased rating of 10 percent, but not more, is 
warranted for maxillary sinusitis with headaches.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, DC's 6513, 6514 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant 


and his representative of evidence and information necessary 
to substantiate his claim, and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was furnished a statement of the case, as well as 
a supplemental statement of the case, that informed him of 
the evidence used in conjunction with his claims, the 
pertinent law and regulations, the adjudicative action taken, 
and the reasons and bases for the decision.  In addition, he 
was given an opportunity to testify before an RO employee, 
and to furnish additional information.  By RO letter dated 
February 26, 2001, he was also notified of detailed 
information about the new rights provided under the VCAA.  
That correspondence described the evidence needed to 
substantiate his claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The record indicates that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issues 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is satisfied.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.  

II.  Increased Rating for Postoperative Perforated Nasal 
Septum

The veteran contends his postoperative perforated nasal 
septum is more severe than currently evaluated.  In this 
regard, disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire 


history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, current 
clinical findings are of paramount importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Finally, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, a lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In evaluating 
the veteran's perforated nasal septum, a 10 percent 
disability evaluation is warranted if a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side is present.  Otherwise, a 
noncompensable evaluation is warranted.  See 38 C.F.R. 
§ 4.97, DC 6502.  This is true because in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (2002).  

The veteran was treated for a nosebleed on several occasions 
during active military service.  During 1969, a perforated 
nasal septum was noted.  Corrective surgery for the 
perforated nasal septum was performed in April 1975.  During 
a VA physical examination conducted in November of that year, 
the veteran's anterior septum was observed to be well healed 
except for some dried discharge.  

The veteran underwent a VA physical examination in July 1997.  
He complained of occasional nasal obstruction and of swelling 
over the prior 3 to 4 years at the site of the surgery over 
the right occiput and parietal region.  Significant 
perforation over the anterior aspect of the nasal septum, 
measuring approximately 1 centimeter in diameter, without 
associated erythema or bleeding was diagnosed.  Subsequent VA 
medical treatment and examination has confirmed the presence 
of the perforated nasal septum.  

The foregoing fails to indicate that a compensable evaluation 
is warranted for the disability at issue.  There is no 
indication that both of the veteran's nasal passages 


are at least 50 percent obstructed as a result of the 
perforated nasal septum.  Nor is there any indication of 
complete obstruction of either nasal passage.  As such, a 
compensable evaluation is not warranted under the provisions 
of 38 U.S.C.A. § 4.97; DC 6502.  See 38 C.F.R. § 4.31.  As 
Such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought on appeal.  

III.  Increased Rating for Maxillary Sinusitis with Headaches

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference.  So, too, are the tenets of Schafrath, 1 Vet. 
App. at 592 and Francisco, 7 Vet. App. at 55.  Additionally, 
the provisions of 38 C.F.R. § 4.7 are for application.  

In evaluating the veteran's service-connected maxillary 
sinusitis with headaches, a noncompensable evaluation is 
warranted when this disorder is detected by X-ray only.  To 
warrant a 10 percent disability evaluation, there must be 1 
or 2 incapacitating episodes per year requiring prolonged 
(lasting 4 to 6 weeks) antibiotic treatment; 3 to 6 non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  To warrant a 30 
percent disability evaluation, there must be 3 or 4 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment, or; more than 6 non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  

The veteran was treated during military service for various 
symptoms associated with sinusitis.  These included dizziness 
diagnosed as labyrinthitis and nausea.  During a VA physical 
examination conducted in November 1975, chronic maxillary 
sinusitis on the right was diagnosed.  

The veteran underwent a VA physical examination in July 1997.  
X-ray studies of the sinuses reflected opacification of the 
right maxillary sinus.  No fluid levels were 


noted.  Probable maxillary sinusitis was diagnosed.  Similar 
findings were noted during a VA physical examination 
conducted in January 1998.  Chronic maxillary sinusitis, on 
the right, well controlled was noted.  

During a VA follow-up physical examination conducted in May 
1998, no recent history of antibiotic treatment or of any 
incapacitating episode of sinusitis was recorded; however, 
the veteran indicated that his maxillary sinusitis flare-ups 
tended to be accompanied by mild headaches.  Later that 
month, the veteran was noted to have a two-week history of 
mucus drainage and headaches without accompanying fevers or 
chills.  This had been treated with Vaseline only.  

A CAT scan of the veteran's sinuses was conducted in June 
1999.  The right maxillary sinus was noted to be small and 
almost completely opacified.  The left maxillary sinus 
reflected mucoperiosteal thickening that was mild.  Right 
maxillary sinus disease that is chronic with small right 
sinus and mucoperiosteal thickening was diagnosed.  

During the personal hearing conducted in April 1999 and 
various statements submitted by the veteran, the veteran 
indicated that he had been treated for maxillary sinusitis at 
the VA Clinic in Iowa City during March 1997, May 1997, May 
1998, June 1998, August 1998, February 1999 and August 1999.  
It was noted that each visit was for the same symptomatology, 
i.e., headache, pain, and runny nose.  The veteran also 
indicated that he was continually bothered by swollen sinuses 
even when this disorder was not in a "flare-up" stage.  
Antibiotics had been prescribed on a number of occasions.

The foregoing indicates that the veteran's service-connected 
maxillary sinusitis is characterized by at least three non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  Occasionally, 
antibiotic treatment has been required.  This meets the 
requirements for a 10 percent disability rating.  Conversely, 
the record does not demonstrate that the veteran has 


experienced three or more incapacitating episodes per year 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or; more than 6 non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Accordingly, the Board finds that while an 
increased rating of 10 percent is warranted for this 
disorder, the symptomatology associated with this disorder 
does not more nearly approximate that required for the higher 
rating.  In reaching this conclusion, all reasonable doubt 
has been resolved in the veteran's favor.  See 38 U.S.C.A. 
§ 5107(b).

IV.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for either the veteran's service-connected 
nasal septum or his chronic maxillary sinusitis may be 
granted if it is demonstrated that either of the disabilities 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment, or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that either of the foregoing disabilities has 
required frequent hospitalizations since the veteran's 
discharge from military service.  Nor is there any indication 
that either has markedly interfered with his employment.  It 
should be noted here that the provisions of 38 C.F.R. Part 4 
(2002) reflect percentage ratings that represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate to the severity 
of the various grades of disability.  See 38 C.F.R. § 4.1 
(2002).  Absent evidence of either marked interference with 
employment or frequent periods of hospitalization for either 
of these disabilities, there is no basis to conclude that 
they are more serious than contemplated by the aforementioned 
schedular provisions.  Thus, the failure of the RO to submit 
the case for consideration by the Under Secretary for 
Benefits or the 


Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  


ORDER

An increased (compensable) rating for perforated nasal septum 
is denied.  

An increased rating of 10 percent, but not more, for chronic 
maxillary sinusitis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals
?	


